DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 15th, 2022 is acknowledged.
Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 15th, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadmus (US 2006/0229621).
  	Regarding claim 1, Cadmus discloses a method for performing tibial plateau leveling osteotomy on a tibia comprising a tibial base (34) and a tibial plateau (36), the method comprising cutting the tibia with an arcuate cut to separate the tibial plateau from the tibial base (¶124-125); rotating the tibial plateau relative to the tibial base from a first orientation (figure 15) to a second orientation (figure 16, ¶126); and with the tibial plateau in the second orientation relative to the tibial base, securing an implant (10) to the tibia to secure the tibial plateau to the tibial base (figure 8) by embedding a first leg (66, figure 9) of the implant into the tibial base; and embedding a second leg (68, figure 9) of the implant into the tibial plateau such that the first and second legs apply compression urging the tibial plateau toward the tibial base (¶83, ¶85, ¶100, ¶102-104, ¶109-110). 	Regarding claim 2, Cadmus discloses the implant further comprises a bridge (12) that connects the first leg (66) to the second leg (68); and securing the implant to the tibia comprises embedding only the first leg and the second leg in the tibia (figures 8-9) such that, in response to force urging rotation of the tibial plateau relative to the tibial base, away from the second orientation, the bridge is loaded in tension to resist the rotation (figures 8-9). 	Regarding claim 10, Cadmus discloses the implant further comprises a supplemental attachment feature (12); and a bridge (14) that connects the first leg to the second leg and to the supplemental attachment feature; and securing the implant to the tibia further comprises securing the supplemental attachment feature to the tibia, displaced from the first leg and the second leg, such that the supplemental attachment feature resists rotation of the implant in response to force urging the tibial plateau to rotate, relative to the tibial base, away from the second orientation (figure 8). 	Regarding claim 14, Cadmus discloses after securing the implant to the tibia, securing one or more additional implants to the tibia to further secure the tibial plateau to the tibial base by embedding a first additional leg (another 66) of each of the one or more additional implants into the tibial base; and embedding a second additional leg (another 68) of each of the one or more additional implants into the tibial plateau (figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cadmus (US 2006/0229621) in view of Groiso (US 5,947,999).
 	Regarding claim 3, Cadmus discloses the claimed invention except for the implant further comprises a bridge that is embedded into the tibial base and the tibial plateau such that the bridge spans the arcuate cut and connects the first and second legs.  
 	Groiso discloses an implant (figures 19-24) that comprises a bridge (70/75) that connects a first leg (“left” 14) and a second leg (“right” 14) and securing the implant to the bone comprises embedding the bridge in the two bone segments such that the bridge spans the cut (figures 19-20, column 7, line 60 – column 8, line 8) the embedding of the bridge in the bone segments further enhances fixation of the implant at the target location. 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted in the implant of Groiso for that of Cadmus as both are used in fixating two segments of a broken bone for subsequent fusion and healing.  The implant of Groiso would perform equally well as that of Cadmus in a tibial plateau leveling osteotomy.  
 	Regarding claim 4, Cadmus in view of Groiso discloses the bridge (70/75) is generally perpendicular to the first leg and the second leg, such that securing the implant to the tibial comprises positioning the first leg and the second leg generally parallel to the arcuate cut (figures 19-20 or Groiso, figure 9 of Cadmus).
 	Regarding claim 5, Cadmus in view of Groiso discloses each of the first leg, second leg and he bridge comprise a leading edge having a sharpened shape (see figure below) configured to penetrate the tibia.

    PNG
    media_image1.png
    553
    686
    media_image1.png
    Greyscale

 	Regarding claim 6, Cadmus in view of Groiso discloses the implant is generally in C-shaped (figure 10, in a side view).
 	Regarding claim 7, Cadmus in view of Groiso discloses the implant is generally I-shaped (figure 29, when viewed from the top down).
 	Regarding claim 8, Cadmus discloses prior to securing the implant to the tibia, using a cutting guide (100) to form an aperture (¶106), shaped to receive the implant, in the tibia by guiding motion of a cutter (“drill bit” ¶106) with a first leg portion (104) of the cutting guide to facilitate penetration of the tibia with the first leg; guiding the cutter with a second leg portion (106) of the cutting guide to facilitate penetration of the tibia with the second leg; and guiding the cutter with a bridge portion (108/114) of the cutting guide to facilitate penetration of the tibia with the bridge (figure 10A, ¶106-109).
 	Regarding claim 10, Cadmus in view of Groiso discloses the implant further comprises a supplemental attachment feature (73); and a bridge (70/75) that connects the first leg to the second leg and to the supplemental attachment feature (figures 24-26); and securing the implant to the tibia further comprises securing the supplemental attachment feature to the tibia, displaced from the first leg and the second leg, such that the supplemental attachment feature resists rotation of the implant in response to force urging the tibial plateau to rotate, relative to the tibial base, away from the second orientation (figures 19-20, 24-26). 	Regarding claim 11, Cadmus in view of Groiso discloses the supplemental attachment feature (73) is formed as a single piece with the first leg, the second leg, and the bridge (figures 24-26).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cadmus (US 2006/0229621) in view of Groiso (US 5,947,999) in further view of Hartdegen et al. (US 2017/0281157). 	Regarding claim 9, Cadmus in view of Groiso disclose the claimed invention except for the step of securing the implant to the tibia includes driving the implant into the tibia with a driver comprising a delivery channel with a channel cross-sectional shape conforming to an implant cross-sectional shape of the implant.
 	Hartdegen et al. disclose the use of a driver (7100, figures 97-120) to secure the implant.  The driver includes a delivery channel (7440, figures 103-106) with a channel cross-sectional shape (figures 105-106) conforming to an implant cross-sectional shape of the implant (figures 97, 100) as the driver assists in placing the implant in tension to compress the bone segments upon securement.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cadmus (US 2006/0229621) in view of Groiso (US 5,947,999) in view of Leither et al. (US 2017/0181779).
 	Cadmus in view of Groiso disclose the claimed invention except for the supplemental attachment feature is separate from the first leg, the second leg, and the bridge; and securing the implant to the tibia further comprises securing the supplemental attachment feature to the bridge, displaced from the first leg and the second leg.
 	Leither et al. disclose the use of a supplemental attachment feature (390, figure 17-270 that is separate from the first leg (“left” 40), the second leg (“right” 40) and the bridge (380, ¶149-150); and securing the implant to the tibia further comprises securing the supplemental attachment feature to the bridge, displaced from the first leg and the second leg (figures 20, 22, 25-26) having the supplemental attachment feature separate from the legs and bridge permits telescopic displacement and translation relative to the legs and bridge to provide the exact placement of the legs and bridge where optimal bone healing can occur (¶149-153).

 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cadmus (US 2006/0229621) in view of Michelson (US 6,428,542).
 	Regarding claim 13, Cadmus discloses the claimed invention except for after securing the implant to the tibia, securing an implant retainer to the tibia such that at least part of the implant is between the tibia and the implant retainer.
	Michelson discloses the use of an implant retainer (506, figure 72) to the tibia such that at least part of the implant is between the tibia and the implant retainer (figures 72-73, column 28, lines 49-57) as it prevents dislodging and backout of the legs of the implant.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the method to include the steps of after securing the implant, securing an implant retainer to the tibia such that at least part of the implant is between the tibia and the implant retainer as taught by Michelson as it prevents dislodging and backout of the legs of the implant.

 	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cadmus (US 2006/0229621) in view of Pirela- Cruz (US 10,383,625).
 	Regarding claim 15, Cadmus discloses the claimed invention except for the implant includes a third leg, a first bridge that connects the first leg to the second leg and a second bridge that connects the first leg to the third leg and the method includes embedding the third leg of the implant into one of the tibial base and the tibial plateau.  
 	Pirela-Crus discloses an implant (100, figure 90 ) having a first leg (see figure below), second leg (see figure below), third leg (see figure below), a first bridge (110) that connects the first leg to the second leg and a second bridge (114B) that connects the first leg to the third leg and the method includes embedding the third leg of the implant into one of the tibial base and the tibial plateau (figure 10). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted in the implant of Pirela- Cruz for that of Cadmus as both are used in fixating two segments of a broken bone for subsequent fusion and healing.  The implant of Pirela-Cruz would perform equally well as that of Cadmus in a tibial plateau leveling osteotomy.  
 	Regarding claim 16, Cadmus in view of Pireal-Cruz disclose the implant (100 of Pirela-Cruz) comprises a fourth leg (see figure below), a third bridge (114A) that connects the second leg to the fourth leg; and a fourth bridge (112) that connects the third leg to the fourth leg; embedding the third leg of the implant into one of the tibial base and the tibial plateau comprises embedding the third leg in the tibial base (figure 10); and the method further comprises embedding the fourth leg in the tibial plateau (figure 10).

    PNG
    media_image2.png
    399
    489
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775